Citation Nr: 0607359	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  99-00 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbar spine disorder.

2.  Entitlement to an increased disability rating for the 
residuals of a crush injury to the left ilium crest and pubic 
ramus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to June 
1953.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In August 2000, the Board remanded the case for additional 
development.

In an October 2003 decision, the Board denied the veteran's 
claims.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
March 2005, the Court issued an Order which vacated the 
October 2003 Board decision and remanded the case to the 
Board for proceedings consistent with the Joint Motion for 
Remand.

In June 2005, the Board remanded the case for additional 
development.  Subsequently, a September 2005 rating action 
continued the prior denial.


FINDINGS OF FACT

1.  The RO denied service connection for lumbar spine 
disability in November 1991.  The veteran was notified of 
this decision in January 1992 but did not file an appeal.

2.  No competent medical evidence establishing a relationship 
between the veteran's current lumbar spine disability and the 
veteran's active military service or his inservice pelvic 
crush injury has been received since the November 1991 RO 
decision.

3.  The evidence received since the November 1991 RO decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  The residuals of a crush injury to the left ilium crest 
and pubic ramus is manifested by flexion of the left hip to 
90 degrees, external rotation to 30 degrees, internal 
rotation to 10 degrees, and complaints of pain and 
discomfort; this results in no more than moderate hip 
disability.


CONCLUSIONS OF LAW

1.  The November 1991 decision of the RO denying service 
connection for a lumbar spine disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the November 1991 RO decision 
denying service connection for lumbar spine disorder is not 
new and material, and the veteran's claim for service 
connection for a lumbar spine disorder has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38. C.F.R. §§ 3.104, 19.129, 
19.192 (1991).

3.  The criteria for a rating of 20 percent, and not in 
excess thereof, for the residuals of a crush injury to the 
left ilium crest and pubic ramus have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 
4.7, 4.67, 4.71a and Diagnostic Codes 5003, 5010, 5250, 5251, 
5252, 5253, 5254, 5255 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error  (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the duty-to-notify (38 U.S.C.A. § 5103(a)).  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Considering 
the decisions of the Court in Pelegrini and Mayfield, the 
Board finds that the requirements have been satisfied in this 
matter, as discussed below. 

In June 2002 and July 2003, the RO sent the appellant letters 
which informed him of what evidence was necessary in order 
for VA to grant his claims.  These letters informed him that 
the RO would assist in obtaining identified records, but that 
it was his duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  VA also discussed the attempts already made to obtain 
relevant evidence with regard to this appeal.  Further, VA 
notified the appellant of his opportunity to submit 
additional evidence to support his appeal, as he was told to 
provide any additional pertinent evidence or information he 
had pertaining to his claim.  The September 2005 supplemental 
statement of the case (SSOC) specifically requested that the 
veteran provide any evidence in his possession that pertains 
to his claims.

The appellant was also notified in the August 1998 rating 
decision, the September 1998 statement of the case (SOC) and 
the January 2003 and September 2005 SSOCs of the evidence 
necessary to substantiate his claims, and of the applicable 
laws and regulations.  

The Board concludes that the notifications received by the 
appellant adequately complied with the regulatory and 
statutory requirements, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, while it was not 
possible to provide notice prior to the August 1998 rating 
decision on appeal, complying notice was subsequently 
provided, and the case was readjudicated and the recent SSOC 
was issued after complying notice was provided.  The content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's 
duty to notify.  The claimant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the claimant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal as to 
the issues on appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
The Board, therefore, finds that no useful purpose would be 
served in again remanding this matter for more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober,  219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The record shows that the RO has secured the appellant's 
service medical records, along with available VA and private 
medical treatment records since service.  pursuant to the 
Board's remand, the RO attempted to obtain hospitalization 
records of the veteran dating from 1956 and 1957 from the 
Pittsburgh VAMC, however the VAMC responded that no records 
were available.  The veteran has not identified any 
additional records that may still be outstanding.  The 
veteran has been provided with VA examinations in July 1998, 
October 2000, August 2002, and August 2005.  

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence to Reopen

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  As a result, the proper issue to be 
adjudicated in this matter is whether the veteran has 
submitted new and material evidence to reopen his claim for 
service connection for a lumbar spine disability.  The RO's 
January 2003 Supplemental Statement of the Case cited the 
issue merely as one of service connection.  The fact that the 
RO may have determined that new and material evidence was 
presented, and reopened the claim on that basis, is not 
binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (On appeal, the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that the Court correctly construed 38 U.S.C. §§ 5108 and 
7104 in holding that the Board is required to determine 
whether new and material evidence has been presented before 
it can reopen a claim and readjudicate service connection or 
other issues going to the merits.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996)).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Direct 
service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2005).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(d) (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the older version of 
the law provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

More recently new VA regulations have been adopted which 
implement more stringent criteria to be met in order to 
reopen a previously denied claim with new and material 
evidence.  However, the new regulations are only applicable 
to claims filed on and after August 29, 2001.  In the present 
case the veteran filed to reopen his claim for service 
connection for a lumbar spine disability in May 1998 which is 
well before this date.  This means that he only needs to meet 
the older, less stringent, criteria to reopen his claim.  
Under the less stringent criteria, the court has held that 
new and material evidence can be evidence which provides a 
more complete picture of the circumstances.  Hodge v. West, 
155 F.3d 1356 (1998).

In this case, the RO denied service connection for a lumbar 
spine disorder in a November 1991 rating decision and 
notified the veteran of the decision in January 1992.  The 
veteran did not appeal the RO decision and it became final.  
38 U.S.C.A. § 7105(c) (West 1991).

The matter under consideration in this case is whether a 
lumbar spine disorder was incurred during the veteran's 
active military service.  In order for the veteran's claim to 
be reopened, evidence must have been presented, or secured, 
since the November 1991 RO decision on the merits which is 
relevant to, and probative of, this matter under 
consideration.  The basis for the November 1991 denial was 
that current low back disability was not related to service 
but to a post service injury.

The evidence of record at the time of the November 1991 RO 
rating decision which was relevant to the veteran's claim for 
service connection for a lumbar spin disorder was: the 
veteran's service medical records; VA medical records and 
examination reports spanning from 1956 to 1991; private 
chiropractic records from 1966 to 1981; and private medical 
records related to a 1991 spine surgery.

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports 
along with treatment records spanning the veteran's entire 
period of military service.  The service medical records 
reveal a single treatment record dated February 1952 in which 
the veteran had complaints of low back pain.  X-ray 
examination was negative and no diagnosis was made.  In July 
1952 the veteran suffered a crushing injury to the lower 
abdominal and pelvis area when he became pinned between a 
jeep and a parked truck.  X-ray examination revealed a 
fracture of the crest of the left ilium and the right pubis 
ramus.  Initially the veteran was treated with observation, 
but it soon became apparent that the veteran developed an 
intestinal obstruction and traumatic bowel rupture as a 
result of the crushing injury which required surgical 
intervention.  The veteran recovered and there is no 
indication in any subsequent service medical record or any 
complaints of low back pain.  In June 1953 separation 
examination of the veteran was conducted.  The veteran's 
spine was noted to be "normal" with no abnormalities noted by 
the examining physician.

A July 1962 VA hospital treatment record reveals that the 
veteran was admitted for surgical treatment of a hernia.  At 
that time x-ray examination of the veteran's pelvis and 
lumbar spine was conducted and revealed an old healed 
fracture of the wing of the left ilium with no evidence or 
any fracture involving the lumbar spine.

A private radiology report dated in September 1968 reveals 
that x-ray examination of the veteran's lumbar spine was 
conducted.  The impression was "spondylolysis L5.  Fracture 
of left superior facet of L5 with arthrosis of the adjacent 
joint.  Ankylosis left sacro-iliac joint noting deformity 
with osseous overgrowth of left ilium. Minimal L5 disc 
narrowing."  The Board notes that this x-ray was taken over a 
decade after the veteran separated from military service.  An 
accompanying chiropractic treatment record dated May 1968 
indicated that the veteran had pelvic injuries in 1952 and 
that he suffered from lumbosacral strain in 1958.  The 
current impression was lumbosacral strain.  Subsequent 
records show occasional chiropractic treatment for low back 
pain.

In September 1981 a VA examination of the veteran was 
conducted.  The veteran reported complaints of low back and 
left hip pain.  Physical examination revealed slight left 
pelvic tilt and some straightening of the lumbar lordosis.  
X-ray examination revealed degenerative changes of the left 
hip and lumbosacral spine.  the final impression was "post- 
traumatic fracture of the left iliac crest with degenerative 
joint disease involving the lumbosacral spine, causing 
moderate limitation of trunk mobility; difficulty with normal 
gait."  In October 1986 another VA Compensation and Pension 
examination of the veteran was conducted the final impression 
was "history of crushed fracture of pelvis with residuals 
limitation of motion of lumbo-sacral spine and X-ray evidence 
of mild degenerative joint disease."  An October 1990 VA 
treatment record reveals that the veteran had complaints of 
low back pain with radiculopathy.

Private hospital records dated January 1991 reveal that the 
veteran suffered a low back injury in May 1989 when he fell 
at work.  By January 1991 his back pain was such that the 
veteran required surgical treatment involving disc surgery 
and spinal fusion at the L4-L5 and L5-S1 levels of his 
lumbosacral spine.

In October 1991 another VA examination of the veteran was 
conducted.  The examiner noted the veteran's inservice pelvic 
injury as well as the post-service back injury in 1989 and 
the resultant spinal surgery in 1991.  The examining 
physician did not relate the veteran's low back disorders to 
the inservice pelvic injury.

In this case the evidence submitted since the November 1991 
RO decision that refers to the veteran's lumbar spine 
disorder includes: private medical records dated from 1989 to 
1993; VA medical treatment records; and VA examination 
reports dated in 1996, 1998, 2000, and 2002.

The private medical records dated from 1989 to 1993 are more 
extensive than the private medical records previously of 
record.  However, these records merely show that the veteran 
injured his back in a work related fall in 1989 and that he 
ultimately required disc surgery and spinal fusion of the 
lumbosacral spine in January 1991.  The records which 
continue to 1993 show continued follow up for complaints of 
low back pain.  An August 1993 consultation record is 
indicative of these pain management records.  The physician 
noted the veteran's remote history of pelvic injuries during 
service as well as the 1989 low back injury.  None of these 
records relates the veteran's low back disorder to his 
inservice pelvic injury.

VA medical progress notes and a surgical consultation dated 
in October 1995 were obtained.  These records document that 
the veteran had complaints of lower extremity numbness.  The 
surgical consultation includes a medical history that "status 
post lumbar fusion that was done during the Korean War."  
This statement is a recitation of medical history and not a 
conclusion by medical personnel.  The Court has held that 
bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).

In February 1996 a VA examination of the veteran was 
conducted.  The veteran reported complaints of low back pain 
with numbness in his lower extremities.  The examining 
physician noted the veteran's medical history including the 
inservice pelvic injury and post-service fall with low back 
injury.  The examining physician's medical opinion was that 
as "far as his back is concerned he had a compensable injury 
to his back in 1989 which precipitated, eventually, his back 
surgery.  I feel that the injury to his back in 1989, is the 
basic cause for his major problems with his low back and legs 
at the present time."

In July 1998 another VA examination of the veteran was 
conducted.  The examining physician noted the veteran's 
medical history and conducted a full physical examination.  
However, the examination report expresses no opinion as to 
the etiology of the veteran's lumbar spine disorder.  In 
October 2000 still another VA examination of the veteran was 
conducted after a full physical examination and review of the 
veteran's medical history, the examining physician expressed 
a medical opinion which related the veteran's lumbar spine 
disorder and complaints of chronic pain to the veteran's 
post-service injury and back surgery.

On an August 2002 VA examination, the examining physician 
fully reviewed the veteran's medical history including the 
evidence related to the pelvic crush injury during service 
and the veteran's fall in 1989.  The diagnosis was "status 
post lumbar spine surgery for spinal and neuroforaminal 
stenosis."  The examiner's medical opinion was that the 
"spinal stenosis is not due to the SC [service connected] 
fracture left iliac crest."

An August 2005 VA examination report noted that the veteran 
had lumbosacral pain documented since 1966, predating the 
1989 injury.

The Board concludes that this evidence is new because it was 
not before the RO when it denied service connection for a 
lumbar spine disorder in November 1991.  Although "new," this 
evidence is not "material" because it is does not bear 
directly and substantially upon the specific matter under 
consideration, namely whether the veteran's lumbar spine 
disability is the result of his pelvic injury during active 
service.  The evidence obtained since the 1991 RO rating 
decision shows that the veteran does have a current lumbar 
spine disability which was known at the time of the November 
1991 rating decision.  This evidence also relates the 
veteran's lumbar spine disability to a post-service injury 
which occurred in 1989 and required surgery in January 1991.  
It does not include evidence relating pertinent disability to 
service, the element for service connection that was missing 
in 1991 and is still missing.  The additional evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

As noted above, the basis for the November 1991 rating 
decision was that the veteran's 1989 injury with resultant 
surgery in January 1991 was the cause of his lumbar spine 
disorder.  All of the evidence obtained since the 1991 rating 
decision shows that this is the case.  There is one reference 
to lumbosacral pain since 1966 (in the August 2005 VA 
examination report), but that is nothing new, as the evidence 
previously of record noted that lumbosacral strain was 
present as early as 1958.  There is no evidence obtained 
since the 1991 rating decision which relates the veteran's 
lumbar spine disability to service or the inservice pelvic 
injury.

Since the evidence received since the November 1991 rating 
decision is cumulative of evidence of record considered in 
that decision in that it fails to show medical evidence 
linking the current back disability to service or the service 
connected pelvic injury.  The evidence does not bear directly 
and substantially upon the specific matters under 
consideration, and it is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims, the veteran's attempt to reopen his claim for service 
connection for a lumbar spine disorder must fail.

Increased Rating

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 3.321, and Part 4 (2005).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part, or system, 
in self support of the individual.  38 C.F.R. § 4.10 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2005).

The evidence of record reveals that during service in July 
1952 the veteran suffered a crushing injury to the lower 
abdominal and pelvis area when he became pinned between a 
jeep and a parked truck.  X-ray examination revealed a 
fracture of the crest of the left ilium and the right pubis 
ramus.  Initially the veteran was treated with observation, 
but it soon became apparent that the veteran developed an 
intestinal obstruction and traumatic bowel rupture as a 
result of the crushing injury which required surgical 
intervention.  The veteran recovered and there is no 
indication in any subsequent service medical record or any 
complaints of pelvic or low back pain.

The veteran has been service connected for the residuals of a 
crush injury to the left ilium crest and pubic ramus at a 10 
percent disability rating effective from June 1953, the date 
of his separation from active service.  The veteran has had 
increasing complaints of pain over the years, with many of 
the complaints related to his lumbar spine rather than his 
pelvis or left hip.

An October 1986 VA examination revealed no swelling or 
tenderness of the hips.  Abduction was to 45 degrees and 
flexion to 110 degrees bilaterally.  Passive movement of the 
both hips produced pain when rotated medially.  X-ray 
examination of the left ilium was suggestive of the previous 
trauma.

An October 1991 VA clinical record noted very definite 
limited motion of the left hip and leg area.  Mobility and 
motion was described as markedly decreased to almost absent.  
A February 1996 VA examination noted limitation of internal 
rotation of the left hip to 20 degrees, with claims of 
discomfort at the limit of rotation.  After discussing his 
left hip and back disabilities, the examiner stated that the 
veteran had major difficulty and was incapacitated from 
active work.

On a July 1998 VA examination, the veteran complained of pain 
of the left pelvis area and used a motorized wheelchair.  He 
required help to get up on to the examination table.  
However, the physical findings of the examination report deal 
mostly with the veteran's right knee.

On an October 2000 VA examination, the veteran had complaints 
hip pain, pelvic pain, and low back pain.  He reported that 
he used a cane and motorized scooter to get around.  
Examination revealed generalized weakness of the left lower 
extremity.  Hip motion was painful bilaterally.  X-ray 
examination revealed decreased joint space of both hips, 
deformity of the left iliac wing, and fusion of both 
sacroiliac joints.

On an August 2002 VA examination, the veteran had complaints 
of hip and back pain and he ambulated with the use of a 
scooter.  Range of motion testing of the left hip revealed 
flexion to 90 degrees, external rotation to 40 degrees, and 
internal rotation to 10 degrees.  Extension testing of the 
left hip could not be conducted because the veteran was 
unable to bear weight on his right knee.

The most recent VA examination was conducted in August 2005.  
The veteran reported left hip pain, and he was tender on 
palpation of the left sacroiliac joint.  The veteran reported 
that he used a cane.  He displayed an antalgic gait.  Left 
hip active flexion was to 90 degrees, with pain beginning at 
90 degrees.  Extension was to 30 degrees, with no pain.  
Abduction was to 30 degrees, with no pain.  Internal rotation 
was to 20 degrees, with pain beginning at 10 degrees.  
External rotation was to 30 degrees, with pain beginning at 
30 degrees.  There was no limitation of motion on repetitive 
use.  The examiner stated that he could not determine a 
specific degree of additional limitation of motion during 
flare-ups without resort to mere speculation.  There was no 
ankylosis of the hip.  Magnetic resonance imaging (MRI) 
showed normal femoral head; there was deformity of the left 
iliac bone, secondary to previous bone harvesting for a 
spinal fusion.  X-rays showed moderate degenerative joint 
disease of the left hip.  The examiner opined that the 
veteran's current left hip pain complaints were more likely 
due to the residual of his pelvic trauma during service than 
to a residual of back surgery.  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2005).

The service connected residuals of a crush injury to the left 
ilium crest and pubic ramus is currently rated by analogy as 
10 percent disabling under diagnostic code 5255 which is used 
to rate impairment of the femur.  The current 10 percent 
rating contemplates malunion of the femur with slight knee or 
hip disability.  A 20 percent rating contemplates a moderate 
knee or hip disability, while a 30 percent rating 
contemplates a marked knee or hip disability.  38 C.F.R. § 
4.71a, Diagnostic Code 5255 (2005).  Ratings of 60 and 80 
percent may also be assigned under this diagnostic code but 
such ratings contemplate fracture of the shaft, or neck of 
the femur which has not been shown in the present case.  38 
C.F.R. § 4.71a, Diagnostic Code 5255 (2005).

Here, the Board finds that the veteran's service connected 
disability is manifested by moderate hip disability, meriting 
a 20 percent evaluation under Code 5255.  This is based on 
the veteran's antalgic gait, and the statements of the August 
2005 VA examiner that the disability prevents the veteran 
from walking more than one-half block and has a moderate 
effect on his ability to exercise.  There is no showing that 
the marked hip disability needed for a 30 percent evaluation 
is present.  The evidence of record reveals that the veteran 
has some degenerative changes of the left ilium along with 
some limitation of motion of the left hip and pain on motion.  
However, the limitation of motion exhibited by the veteran's 
left hip is not to a compensable degree under any of the 
applicable diagnostic codes.  In this regard, while the 
October 1991 VA clinical record noted mobility and motion 
markedly decreased to almost absent, examinations conducted 
during the appeal period have shown measured ranges of motion 
that are not compensable.

The veteran also has a nonservice connected low back 
disability.  The veteran's representative has pointed to the 
February 1996 VA examiner's conclusion that the veteran had 
major difficulty and was incapacitated from active work.  
However, the Board notes that this statement followed an 
evaluation of the veteran's non-service connected back 
disability as well as his left hip/pelvis complaints.  As 
such, that examination would not provide a basis for an 
evaluation in excess of 20 percent for the residuals of a 
crush injury to the left ilium crest and pubic ramus.

The Board has considered the veteran's claim for an increased 
rating under all other applicable diagnostic codes.  X-rays 
of the veteran's hips and pelvis do reveal degenerative 
changes involving the left ilium.  Diagnostic code 5010 is 
used to rate traumatic arthritis and requires that traumatic 
arthritis be rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2005).  Diagnostic code 5003, 
degenerative arthritis, requires rating under limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).  Here, there is some 
evidence of slight limitation of motion of the left hip, 
however it is not to a compensable degree under any of the 
applicable diagnostic codes.  The veteran's limitation of 
motion constitutes one element in the assignment of the 20 
percent evaluation based on moderate hip disability under 
Code 5255, and therefore a separate evaluation under Code 
5003 would not be appropriate.

Limitation of flexion of the thigh (hip) is rated under 
diagnostic code 5252.  However, the minimum disability rating 
of 10 percent is assigned for limitation of flexion to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2005).  In 
the present case the veteran flexion of the left knee is 
limited to 90 degrees which is a greater range of motion than 
would warrant the assignment of a 10 percent disability 
rating.

A rating of 20 percent is the maximum assignable under 
Diagnostic Code 5253 for impairment of the thigh (hip).  38 
C.F.R. § 4.71a, Diagnostic Code 5253 (2005).

Disability ratings of 80 percent are assignable under 
Diagnostic Code 5254 for flail joint of the hip.  However 
there is no evidence that the veteran suffers from flail 
joint of the left hip.  38 C.F.R. § 4.71a, Diagnostic Code 
5254 (2005).  Finally a disability rating of up to 90 percent 
may be assigned for extremely unfavorable ankylosis of the 
hip.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2005).  
However, there is no evidence of record showing that the 
veteran suffers from hip ankylosis.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003) were 
not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated.  Therefore, the Board has 
to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40 (2005), separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2005).

VA regulations § 4.40 describes functional loss and indicates 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2005).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).

VA regulations also specifically address painful motion and 
state that with any form of arthritis, painful motion is an 
important factor of disability, the facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints.  
Muscle spasm will greatly assist the identification.  Sciatic 
neuritis is not uncommonly caused by arthritis of the spine. 
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight-bearing and 
nonweight- bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2005).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 20 percent evaluation for his service-connected 
residuals of a crush injury to the left ilium crest and pubic 
ramus.  The Board has considered the veteran's claim for an 
increased rating for his musculoskeletal disability under all 
appropriate diagnostic codes.  The most recent VA examination 
reveals that he has x-ray evidence of arthritic changes of 
the left ilium along with some limitation of motion of the 
left hip and pain on motion.  As stated above, painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2005).  This has been accomplished 
in the present case as the veteran is assigned a 20 percent 
disability rating for his pelvic injury disability.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).




ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection a lumbar spine 
disorder, that benefit remains denied.

An evaluation of 20 percent, and no higher, for the residuals 
of a crush injury to the left ilium crest and pubic ramus is 
granted.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


